Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered September 22, 2010 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
Petitioner, an inmate at Coxsackie Correctional Facility in *1669Greene County, filed a grievance alleging that the facility failed to secure an authority in the Hindu religion to assist him with practicing his faith. His grievance was ultimately denied by the Central Office Review Committee on the ground that the facility chaplain made several efforts to contact the local temple for advice on Hindu matters and had received no reply. After petitioner commenced this CPLR article 78 proceeding, Supreme Court dismissed the petition and petitioner now appeals.
This Court has been informed by the Attorney General that, since this appeal has been taken, the facility has secured a volunteer from the local Hindu temple to develop and offer spiritual services to inmates at Coxsackie Correctional Facility. Inasmuch as petitioner is no longer aggrieved by the administrative action that was the subject of his grievance, his appeal must be dismissed as moot (see Matter of Abreu v Bellamy, 81 AD3d 1004 [2011]; Matter of Tafari v Fischer, 76 AD3d 1149 [2010]). However, petitioner is not foreclosed from filing a new grievance if spiritual services are not provided within a reasonable time.
Peters, J.P, Spain, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs. [Prior Case History: 2010 NY Slip Op 32636(U).]